UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2007 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-29357 Chordiant Software, Inc. (Exact name of Registrant as specified in its Charter) Delaware 93-1051328 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 20400 Stevens Creek Boulevard, Suite 400 Cupertino, CA 95014 (Address of Principal Executive Offices including Zip Code) (408) 517-6100 (Registrant’s Telephone Number, Including Area Code) (Former name, former address and former fiscal year if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days:YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filerx Non-accelerated filer¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes¨Nox As of January 31, 2008, there were 33,212,666 shares of the registrant’s common stock outstanding. CHORDIANT SOFTWARE, INC. QUARTERLY REPORT ON FORM 10-Q FOR THE PERIOD ENDED DECEMBER 31, 2007 TABLE OF CONTENTS PARTI.
